In an action to recover damages for personal injuries, medical expenses and loss of services, plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County, dated September 11, 1967, as, upon reconsideration, adhered to a previous determination denying plaintiffs’ application for a general preference. Order reversed, insofar as appealed from, on the law and the facts, with $10 costs and disbursements, payable by all respondents jointly, and application granted. In our opinion, the uncontradicted facts are sufficient to warrant a verdict in excess of $10,000. Christ, Brennan, Rabin and Hopkins, JJ., concur; Beldock, P. J., dissents and votes to affirm the order insofar as appealed from.